Citation Nr: 0500029	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-05 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30 beyond March 31, 2002, 
based upon a period of convalescence following surgery for 
the veteran's service-connected urethral stricture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefits sought on appeal.  A 
rating decision dated in June 2002 denied a temporary total 
evaluation under 38 C.F.R. § 4.30.  The veteran filed a 
notice of disagreement with that decision, and a January 2003 
rating decision subsequently granted a temporary total 
evaluation for the period of February 8, 2002 to March 31, 
2002.  However, the veteran continued to express disagreement 
contending that the temporary total evaluation should extend 
beyond March 31, 2002.  The veteran, who had active service 
from January 1956 to October 1957, appealed those decisions 
to BVA, and the case was referred to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board observes that the veteran requested a hearing at 
the RO in both his July 2002 Notice of Disagreement and his 
March 2003 VA Form 9.  A letter was subsequently sent to the 
veteran in August 2003 notifying him that he was scheduled 
for a hearing in September 2003; however, the veteran failed 
to show for that hearing.  It was later noted that the letter 
had been returned to RO, as he had apparently moved.  The RO 
contacted the veteran's representative to determine whether 
the veteran still wanted to have a hearing, but the 
representative reportedly did not receive a reply from the 
veteran.  Nor did the representative request that the hearing 
be rescheduled.  Nevertheless, the Board observes that the 
veteran never received written notification from VA 
concerning his personal hearing.  The failure to afford the 
veteran a hearing would amount to a denial of due process and 
the possibility that any decision entered by the Board could 
be vacated.  38 C.F.R. § 20.904(a)(3) (2003).  Therefore, the 
RO should schedule the veteran for a hearing before a 
Decision Review Officer (DRO) at the RO.

Thus, in order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following action:

The RO should schedule the veteran for 
a personal hearing before RO personnel 
at the RO.  If the veteran indicates 
that he no longer wants a hearing or 
fails to appear, that fact should be 
documented in the record.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




